DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 3/14/2022 have been fully considered but they are not persuasive. 
In response to the argument (regarding the limitation of “wherein each allocated signal element together with one corresponding allocated radiation conversion element form one subpixel, multiple subpixel forming one pixel”) presented on p. 6 of the Applicant’s Remarks, please see the rejection justification to claim 1 below.
It is noted that after further search, WO/220/060341 A2 is determined to be a related art, teaching subpixels.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 11, and 13 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okandan (US 2017/0200762 A1, cited in the IDS).
With respect to independent claim 1, Okandan teaches in Fig. 1B a radiation detector comprising: 
 two substrates 60 as shown in Fig. 1A; see paragraph [0028], 
320,340,350, 	wherein each sensor comprises an electronic array circuit as shown in Fig. 1B , which comprises an array of data read-out pixels in Fig. 2B see paragraph [0010,0028] and which is configured to acquire image data resulting from exposure to radiation, the image data provided in a matrix data structure as shown in Fig. 1B corresponding to the array of data read-out pixels; 
wherein each sensor comprises an array of electronic pixel circuits 50 in Figs. 1A – 1C, 
wherein each electronic pixel circuit  is assigned to at least one pixel 10,20,30 of the array of data read-out pixels and comprising ; 
an array of allocated signal elements as seen in Fig. 2B; and
 a corresponding array of allocated radiation conversion elements 10,20,30 ; wherein each allocated signal element together with one corresponding allocated radiation conversion element form one subpixel, multiple subpixel forming one pixel as seen in Fig. 2B; 
wherein each electronic pixel circuit  is configured to receive subpixel data signals from each allocated signal element  of the array of allocated signal elements to generate pixel data in Fig. 2A; 310; see paragraph [0028]; in paragraph [0022] Okandan discloses “ the output from arrays of the detector elements can be detected individually, summed across a sub-array or …. This disclosure of “a sub-array” is a one pixel comprising sub-pixels.; 
see paragraphs [0010,0029].
With respect to dependent claim 2,  Okandan teaches in Fig. 1B wherein a radiation absorbing element  is provided between at least a part of the radiation conversion elements of at least one of the two sensors  of the two substrates.
With respect to dependent claim 3, Okandan teaches wherein at least one of the allocated signal elements is a photodiode and at least one of the radiation conversion elements comprises a radiation conversion material as disclosed in paragraph [0021], wherein a composition of the radiation conversion material and/or a thickness of the radiation conversion material is varied between at least two subpixels as disclosed in paragraph [0009].
With respect to dependent claim 11, Okandan teaches wherein the array of data read-out pixel is a one-dimensional array or a two- dimensional array in Fig. 2.
With respect to dependent claim 13, Okandan teaches wherein at least one of the substrates comprises a flat as shown in Fig. 1B or a substantially flat shape or a substantially curved shape.
With respect to dependent claim 14, Okandan teaches wherein at least one of the substrates comprises at last one of silicon as disclosed in paragraph [0028], glass, and polymer foil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okandan.
The teaching of Okandan has been discussed above.
With respect to dependent claim 4, Okandan is silent with wherein the composition of the radiation conversion material is to be varied between the at least two 
	However, Okandan teaches different types of conversion layer in paragraph [0009] and semiconductor scintillator is well-known. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Okandan in order to achieve spatial and/or energy resolution by using different type of detector materials. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okandan and in view of Ushikura (US 2018/0275290 A1).
The teaching of Okandan has been discussed above.
With respect to dependent claim 5, Okandan is silent with wherein the radiation conversion material is caesium iodide, optionally doped with thallium, lutetium iodide, optionally doped with cerium, gadolinium oxysulfide, optionally doped with terbium or optionally doped with praseodymium, calcium tungstate, lutetium-yttrium oxyorthosilicate, sodium iodide, zinc sulfide, lutetium gadolinium gallium garnet, yttrium aluminum garnet, or bismuth germanium oxide or perovskite.
	In paragraph [0058] Ushikura teaches caesium iodide, optionally doped with thallium. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Okandan in order to detect X-ray or desired radiation by a known scintillator. This rejection is in consistent with the Supreme Court Decision KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 6 – 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okandan, and further in view of Nelson (US 2015/033115 A1, cited in the IDS).
The teaching of Okandan has been discussed above.
With respect to dependent claim 6, as discussed above Okandan teaches wherein a composition of the photoconductor and/or a thickness the photoconductor is varied between at least two subpixels, but is silent with wherein at least one of the allocated signal elements is a conductive electrode and at least one of the radiation conversion elements is a photoconductor.
	In paragraph [0234], Nelson teaches photoconductor with electrode. In Fig. 2 Nelson teaches the sub-pixels of a detector element have different thickness. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Okandan in order to detect x-ray or desired radiation with spatial and/or energy resolution with a known detection material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 7, as discussed above Okandan discloses different types of detection materials and as taught by Nelson, Nelson teaches semiconductor material. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Okandan so as to have the limitation of “wherein the composition of the photoconductor to be varied between the at least two subpixels assigned to one sensor pixel is at least one of the following: i) a KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 8, Nelson teaches wherein the photoconductor is at least one of amorphous selenium, cadmium zinc telluride in paragraph [0003], iii) cadmium telluride in paragraph [0003],  perovskite, 4gallium arsenide,  mercury(II)iodide,  lead(II) oxide,  thallium(I) bromide, and  inorganic photoconductor nanoparticles embedded in an organic matrix.
With respect to dependent claim 9, Nelson teaches wherein at least two subpixels  are one of a different dimension in Fig. 9, a and/or different size., and/or different distance gaps, and/or different radiation conversion materials, and /or different material composition between the subpixels.
With respect to dependent claim 10, Nelson teaches wherein the subpixels are arranged in a non-uniform distribution of at least one of the different dimension in Fig. 9 of the subpixels, and/or the different size of the subpixels and/or the different distance gaps and/or the different radiation conversion materials of the subpixels and/or the different material composition between the subpixels.
With respect to dependent claim 12, Nelson teaches wherein the subpixels  are configured to provide at least one of a spatial resolution as disclosed in paragraph [0021], a spectral energy resolution, dynamic range, and a spectral energy range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884